Citation Nr: 0417031	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-20 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service from March 25, 1974 to May 8, 
1974.

An August 1991 decision of the Board of Veterans' Appeals 
(the Board), which was affirmed by the United States Court of 
Appeals for Veterans Claims (the Court) in September 1992, 
denied entitlement to service connection for schizophrenia.  

This appeal arises from an October 2002  rating decision of 
the Department of Veterans Affairs (VA) Regional Office in  
Lincoln, Nebraska (the RO) in which the RO determined that 
additional evidence received as to the issue of the veteran's 
entitlement to service connection for schizophrenia was not 
new and material and declined to reopen the previously-denied 
claim.  The RO also denied a claim of entitlement to PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.

REMAND

Reasons for remand

For reasons expressed immediately below, the Board believes 
that this case should be remanded to the agency of original 
jurisdiction for additional evidentiary and procedural 
development.

The VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), generally provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  The Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

A review of the claims file reveals that the RO has not 
strictly complied with the notice requirements under the 
VCAA.  Although the RO furnished the veteran and his 
representative a VCAA notice letter pertaining to his claim 
for service connection for PTSD in August 2002, the RO has 
not notified the veteran of the evidence which would be 
needed to reopen his claim for service connection for 
schizophrenia and whether VA or the claimant is expected to 
obtain any such evidence.  The Court in Quartuccio made it 
clear that the notice provisions of the VCAA apply to cases, 
such as this, in which new and material evidence is required 
to reopen a previously denied claim.  Therefore, further 
notification is required.

VA medical records

In a statement received at the Board in November 2003, the 
veteran stated that he had received inpatient and outpatient 
treatment for his psychiatric disorder(s) at the VA Hospital 
in Lincoln, Nebraska.  He requested that VA obtain such 
records for consideration in his current appeal.  Any such 
records were constructively part of the record before the RO 
during this pendency of this appeal.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

The RO requested records of treatment of the veteran at the 
VA Medical Center (VAMC), Lincoln, Nebraska.  Later that 
month, personnel at the VAMC Lincoln informed the RO that the 
veteran's records were transferred to the VAMC, Grand Island, 
Nebraska.  It does not appear from the evidence in the 
veteran's claims file that the RO requested the veteran's 
Lincoln VAMC treatment records from the VAMC in Grand Island.  
Further development is thus indicated.
 
Additional evidence

Recently added to the record is a report of C.P.S., M.D. 
dated February 28, 2003 which was submitted to the Board 
without waiver of RO consideration.  The Board is precluded 
from considering the evidence in the first instance without 
such a waiver.  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1346-47 (Fed. 
Cir. 2003). When re-adjudicating the veteran's appeal the RO 
will have the opportunity to consider the newly submitted 
evidence.

The Board believes that the two issues on appeal are 
"inextricably intertwined". 
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation].  Since both claims involve service connection 
for separately claimed and distinct psychiatric disabilities, 
the outcome of one claim may hinge on the outcome of the 
other.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a letter, 
with a copy to his attorney, which 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159.  VBA should inform the 
veteran of the nature of evidence 
necessary to reopen his claim for service 
connection for schizophrenia, what 
evidence, if any, VA will request on his 
behalf, and what evidence he is requested 
to provide.  VBA should also request the 
veteran to submit any evidence in his 
possession that is potentially probative 
of his claims and which has not 
previously been submitted.  

2.  VBA should attempt to obtain copies 
of records of treatment of the veteran at 
the VAMCs in Lincoln and Grand Island, 
Nebraska, since May 1974.

3. After undertaking any additional 
development which it deemed to be 
necessary, VBA should readjudicate the 
claims based on consideration of the 
entire evidence of record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond.
  
Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the matters the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



CONTINUED ON NEXT PAGE

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



